Citation Nr: 0903412	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  05-07 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel







INTRODUCTION

The veteran had active service from September 1966 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The case was remanded for procedural considerations in May 
2007 and January 2008.


FINDING OF FACT

Bilateral hearing loss is manifested by pure tone threshold 
averages and speech recognition scores that correspond to not 
worse than level "I" hearing on the right and level "II" 
hearing on the left.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The veteran's claim arises from the veteran's disagreement 
with the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlop 
v. Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records and pertinent 
post-service treatment records and providing an examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Service treatment records are associated with the claims 
folder, as are post-service VA medical examination reports 
and treatment records.  The Board therefore finds that VA has 
satisfied its duty to notify and the duty to assist.

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the veteran will not be prejudiced by the Board's 
adjudication of his claim.  


II.  Entitlement to an Initial Compensable Rating for 
Bilateral Hearing Loss

Entitlement to service connection for left ear hearing loss 
was granted by the May 2004 rating decision and assigned a 
noncompensable rating, effective from January 2004.  The 
Board subsequently granted service connection for right ear 
hearing loss and in a June 2008 rating decision, the RO 
assigned a noncompensable rating for bilateral hearing loss, 
effective from January 2004.

Where, as here, entitlement to compensation has been 
established, but a higher initial disability rating is at 
issue, the extent of impairment throughout the entire period, 
beginning with the filing of the veteran's original claim, 
must be considered and a determination must be made regarding 
whether "staged" ratings are warranted.  See Fenderson v. 
West, 12 Vet. App. 119, 126-127 (1999) (when a disability 
rating is initially assigned, separate ratings should be 
considered for separate periods of time, known as staged 
ratings).  The medical evidence for the entire period must be 
considered.

On the authorized audiological evaluation in January 2004, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
15
50
90
LEFT
35
25
30
55
80

Speech audiometry revealed speech recognition ability of 96 
percent in each ear, and pure tone threshold averages were 45 
decibels on the right and 47.5 on the left.  The examiner 
summarized that the veteran had a moderate to profound 
sensorineural hearing loss in the right ear and a moderate to 
severe loss in the left.  

On the authorized audiological evaluation in April 2004, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
25
LEFT
30
25
30
55
80

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 90 in the left ear, and pure 
tone threshold averages were 15 on the right and 48 on the 
left.  The examiner summarized that the veteran had mild 
sensorineural hearing loss with normal speech discrimination 
in the right ear and moderate sensorineural hearing loss with 
normal speech discrimination in the left ear.

On the authorized audiological evaluation in July 2007, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
55
45
LEFT
20
20
25
35
40

Speech audiometry revealed speech recognition ability of 100 
percent in each ear, and pure tone threshold averages were 
36.25 decibels on the right and 30 decibels on the left.  
This examiner summarized that the veteran had moderate to 
severe sensorineural hearing loss on the right and mild to 
moderate sensorineural hearing loss on the left.

On the authorized audiological evaluation in April 2008, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
20
60
105
LEFT
30
20
30
65
80

Speech audiometry revealed speech recognition ability of 92 
percent in each ear, and pure tone threshold averages were 54 
decibels on the right and 49 decibels on the left.  The 
examiner summarized that the veteran had severe high-
frequency bilateral hearing loss.  

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In its evaluation, the Board shall consider all information 
and lay and medical evidence that is of record.  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West 2002).

The basis for evaluating defective hearing is the impairment 
of auditory acuity as measured by pure tone threshold 
averages, within the range of 1000 to 4000 Hertz and speech 
discrimination using the Maryland CNC word recognition test.  
38 C.F.R. § 4.85.

Pure tone threshold averages are derived by dividing the sum 
of the pure tone thresholds at 1000, 2000, 3000 and 4000 
Hertz by four.  Id.  The pure tone threshold averages and the 
Maryland CNC test scores are given numeric designations which 
are then used to determine the current level of disability 
based upon a pre-designated schedule.  Tables VI and VII in 
38 C.F.R. § 4.85 (2008).  Under these criteria, the 
assignment of a disability rating is a "mechanical" process 
of comparing the audiometric evaluation to the numeric 
designations in the rating schedule.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1993).

Effective on June 10, 1999, new provisions were added to the 
schedular criteria allowing special consideration to cases of 
exceptional patterns of hearing impairment.  See 38 C.F.R. § 
4.86 (2008).  One of the provisions provides that an 
individual who manifests pure tone thresholds of 55 decibels 
or more in each of the specified frequencies (1000, 2000, 
3000 and 4000 Hertz) will be given a numeric designation from 
either Table VI or VIa, whichever results in the higher 
numerical.  38 C.F.R. § 4.86(a) (2008).  The other provision 
provides that, when the pure tone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the higher Roman numeral designation under Table VI or Table 
VIa will be established, and the numeral will be elevated to 
the next higher Roman numeral.  38 C.F.R. § 4.86(b) (2008).

During the pendency of this claim, the highest hearing 
thresholds were demonstrated at the April 2008 VA audiology 
examination, which reflects right and left ear pure tone 
threshold averages of 54 and 49 decibels, respectively, with 
speech recognition of 92 percent, bilaterally.  This 
corresponds to a numeric designation of "I," in each ear.  
Table VI in 38 C.F.R. § 4.85 (2008).  These combined numeric 
designations then result in a noncompensable rating under 
Table VII.  38 C.F.R. § 4.85, Table VII (2008).  It should be 
noted that even if the Board were to use the speech 
recognition score of 90 percent from the April 2004 
examination for the left ear, it would not change the 
outcome.  More specifically, although this would result in a 
numeric designation of "II" for the left ear, the combined 
numeric designations would still result in a noncompensable 
rating.  There is also no certification in this case of 
language difficulties or inconsistent speech audiometry 
scores so as to allow consideration of the numeric 
designations contained in Table VIa (see 38 C.F.R. § 4.85(c) 
(2008)).

The results of the April 2008 and previous audiology 
examination also shows that the veteran manifests pure tone 
thresholds of less than 55 decibels at the 1000 and 2000 
Hertz frequency bilaterally.  Therefore, the provisions of 38 
C.F.R. § 4.86(a) are not applicable to either ear.  
Furthermore, the provisions of 38 C.F.R. § 4.86(b) are not 
applicable as neither ear has ever exhibited a pure tone 
threshold of 70 or more decibels at 2000 Hertz.

In summary, the Board finds that the evidence of record 
preponderates against a compensable rating for the veteran's 
hearing loss at any point since the filing of the veteran's 
original claim in January 2004.  In so holding, the Board has 
considered the veteran's descriptions of his hearing loss 
disability, but finds that the most probative evidence 
concerning the level of severity of this disorder consists of 
the audiometric testing results of record.  See Lendenmann, 3 
Vet. App. at 349.  While the evidence indicates that the 
veteran was issued a new pair of hearing aids in April 2008, 
the schedular rating makes proper allowance for his 
improvement in hearing.  See 38 C.F.R. § 4.85(a) (2008).  
There is no doubt to be resolved in his favor.  38 U.S.C.A. § 
5107(b) (West 2002).

Finally, the Board would point out that the rating schedule 
represents as far as practicable, the average impairment of 
earning capacity.  Ratings will generally be based on average 
impairment.  38 C.F.R. § 3.321(a), (b) (2008).  To afford 
justice in exceptional situations, an extraschedular rating 
can be provided.  38 C.F.R. § 3.321(b).  

The United States Court of Appeals for Veterans Claims 
(Court) clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the veteran's disability picture requires 
the assignment of an extraschedular rating.

The veteran's symptoms associated with his service-connected 
hearing loss cause severe high-frequency bilateral hearing 
loss that reportedly makes it impossible for the veteran to 
carry on normal or work-related conversations.  Such 
impairment is contemplated by the applicable rating criteria.  
The rating criteria reasonably describe the veteran's 
disabilities.  Referral for consideration of extraschedular 
ratings is, therefore, not warranted.  


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


